Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 2-5 were canceled.
Claims 1 and 6-31 are pending.
Claims 22-25 and 27-31 were withdrawn from further consideration (see below).
Claims 1, 6-21 and 26 are under consideration. 


Withdrawn Rejection
Rejection of Claims 1, 3, 6-10, 17, and 19-21 under 35 U.S.C. 103 as being unpatentable over MAZOR et al and GUO et al, is withdrawn.  Applicant amended the claim(s), thereby obviating this rejection/objection.  


Maintained / New Rejections Necessitated by Claim Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-21 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

State of the Art
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the majority of the contact residues for the binding of the antibody to its target epitope (Malia et al., Proteins 2016; 84;427-434; entire document, especially see Abstract).  Malia et al. cocrystallized anti-tau antibody AT8 Fab with a phosphorylated peptide and showed that the interaction interface involves all six CDRs.  
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are elongated in length and that are often disulfide linked such as in heavy chain antibodies (De Genst et al., Developmental and Comparative Immunology, 2006, 30:187-98; entire document, specifically note “1. Introduction” and figure 1 in particular).  Further, specific autonomous VH domains that can bind to antigens have also been described in the arts.  Ward et al. (Nature, 1989, 341:544-546) teaches that the complete VH domains of several antibodies maintained the ability, although with reduced affinity than the VH-VL, to bind to lysozyme even when they are not paired with the corresponding VL domains (page 545, left column, 2nd complete paragraph; Table 1).  Ward et al. also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with the VL domain (page 546, left column, lines 4-6).  Ward et al. further teaches that the VH domain alone is very sticky and contributes to non-specific binding (page 546, left column, last paragraph).  Barthelemy et al. (Journal of Biological Chemistry, 2008, 283:3639-3654) analyzed numerus autonomous VH domains that are isolated from a phage display screen that are conducive for producing single domain VH antibodies.  Barthelemy et al. showed that several changes in the key residues in the VH framework region that mediates binding with the VL domain are required for stabilization of the autonomous VH domain antibodies (abstract; figure 1A and table 1).  These findings further illustrates that residues in the VH framework region are required to stabilize a VH domain to form a functional antigen binding pocket and only some VH domains can function alone to bind to antigens.  Furthermore, due to their increase in nonspecific binding, autonomous VH domains have not been shown to be functional in vivo to treat diseases.
Crystallization analysis of different antibody structures when unbound and bound to an antigen shows that the antigen binding domain adopts different conformations when bound to an antigen (Choi et al., 2011, Molecular BioSystems, 2011, 7:3327-334; specifically page 3327, 1st and 2nd paragraphs in particular).  Furthermore, the VH-CDR3 domain is highly variable (Choi et al., page 3327, right column, 1st full paragraph).  Although greatly improved, a definitive computational methods to accurately predict the structure of the antigen binding site when only analyzing just the CDR3 sequence or an “equivalent therefore” remains to be established (Choi et al., see “abstract”).  Thus, a disclosure of a simple CDR3 sequence is not sufficient to determine the antigen binding domain of an antibody because the other CDR sequences provide structure to the antigen binding domain.  
Screening phage display libraries comprising human scFv have been used to isolate human antibodies that bind to a specific antigen.  Griffiths et al. (The EMBO Journal, 1993, 12:725-734) teaches screening a phage display library with 2.9X107 clones of human scFv to identify the scFv for binding to different antigens (entire document, specifically page 732, see “Selection of phage library” and “screening and sequencing of clones”).  One scFv is isolated to bind to MUC1, one scFv is isolated to bind to CEA, and seven different scFv’s are isolated from the library to bind to TNFα (entire document, specifically note Table I on page 726).  This highlights one cannot simply predict which of the scFv out of the 2.9X107 scFv clones would bind to the specific antigen.  Also, the phage library that is used for the screen can generate different antibodies.
Guide phage display screening of phages expressing 1.8X108 human scFv clones has been used to identify the five human CDR sequences that function with a heavy chain CDR3 sequence (Klimka et al., British Journal of Cancer, 2000, 83:252-260; page 252, left column).  By performing multiple rounds of phage display using complex random pairing of human heavy variable domain with CDR1 and CDR2 sequences with the mouse VH-CDR3 and the light variable region (which has 3 CDR sequences, thus 4 CDR sequences are used in the screen), Klimka et al. identified the human heavy chain CDR1 and CDR2 sequences that can function with the mouse VH-CDR3 and light chain sequences.  The identified heavy chain is then used to screen for a human light variable regions (entire document, page 259, left column, 1st full paragraph in particular).  Only through a complex screen as taught by Klimka et al. is a skilled artisan able to randomly identify the remaining CDR sequences.  Furthermore, similar to the phage display screening for antibodies described above, the CDR sequences that are identified to function with a particular VH-CDR3 sequence is dependent on the particular human antibody library that is used.  
Guide phage display screening of phages expressing Fab was performed to isolate a human antibody that displayed similar binding properties as the parental antibody in Beiboer et al. (Journal of Molecular Biology, 2000, 296:833-849).  In Beiboer et al, a disclosed variable heavy chain was mixed with a library of 108  light chain sequences and 2x107  light chain sequences to generate Fab libraries  (page 834, see “Humanization of the light chain”).  Following 4 rounds of high stringent antigen selection, seven light chains were obtained (Table 2).  The best binding light chain is then shuffled with a library of 1.2x107 human VH comprising the VH-CDR3 of the parent mouse antibody to obtain a Fab human antibody library (page 835, see “Humanization of the heavy chain”).  Following several rounds of screening, one high affinity human antibody that maintains the VH-CDR3 sequence of the original parent mouse antibody is obtained that displayed similar binding properties as the parent antibody (abstract; page 835-837, bridging paragraph).  Structural modeling of the parent mouse antibody with the selected human antibody showed that the selected human VL sequences are distinct from the parent mouse VL sequence, demonstrating that the VH plays a dominant role in antigen binding (page 834-839, right column, bridging paragraph).  Structural modeling further showed minimal structural conservation is observed in the CDRs of the human VH (which contains the same CDR3 sequence as the parent mouse antibody) with the parent mouse antibody (page 839, right column).   Beiboer et al. highlighted that maintaining the VH-CDR3 sequence in a guide phage display is sufficient to screen for a human antibody with similar binding properties as the parent antibody (page 841, left column).   The findings from Beiboer et al. highlighted that a skilled artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence.  These findings showed that a skilled artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence, and cannot even predict the minimal structural feature of the antibody that will be obtained with a partial disclosed antibody CDR sequence that will have specific binding properties.  
Claim Analysis
The instant claims are directed to a genus of molecules comprising: (a) a first domain, which comprises a targeting moiety, wherein the targeting moiety is not an affibody; (b) a second domain, which comprises an albumin binding domain (ABD), (c) a third domain, which comprises a furin cleavage sequence ("FCS") which FCS is cleavable by furin; and (d) a fourth domain, which comprises an optionally substituted Domain III from Pseudomonas exotoxin A ("PE"); wherein the molecule optionally has (i) a substitution of one or more amino acid residues within one or more T-cell epitopes, (ii) a substitution of one or more amino acid residues within one or more B cell epitopes, (iii) a deletion of one or more contiguous amino acid residues of residues 1-273 and 285-394 as defined by SEQ ID NO:1; or (iv) a combination of any of (i)-(iii).
The instant specification disclosed immunotoxin molecules LMB-162 (figure 13B), LMB-164 (figure 2A), LMB-167 (figure 12B), LMB-170 (figure 2B), LMB-172 (figure 2C), LMB-173 (figure 17A), LMB-182 (figure 4D), LMB-196 (figure 13D), LMB-209 (figure 2D), LMB-224 (figure 17B), LMB-235 (figure 17C), and LMB-237 (figure 17D) which are species encompassed by instant claims. However, small number of species of immunotoxin molecules disclosed by instant specification cannot be considered as a representative number of species falling within the scope of genus of immunotoxin molecules as broadly claimed in instant claims. 
The claimed molecules have 4 components, any of which can be a very large number of molecules. While there are many species known for each of the components, the claimed molecule is a combination of those components and with respect to the combination, only a limited number of species have been described by instant specification as discussed above. Therefore, the instant specification does not provide adequate written description for the molecule comprising all the possible combination of each components as broadly claimed by instant claims.  
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.

Response to Arguments
In the response filed on 5 April 2022, Applicant argued, “The description in the specification of the individual moieties/domains, as discussed above, is further augmented by the description in the specification of several full immunotoxin molecules. Indeed, the Office Action at page 8 identified no less than 12 immunotoxin molecules. With the description of the many moieties/domains that may be used, the specification shows that the applicant was in possession of even more immunotoxin molecules, in addition to any specifically described ones, due to the detailed description of the moieties domains and their modular nature” (page 10 of 15).
Applicant's arguments have been fully considered but they are not persuasive.  As discussed above, while there are many species known for each of the components, the claimed molecule is a combination of those components and with respect to the combination, only a limited number of species have been described by instant specification. Therefore, the 12 immunotoxin molecules disclosed by instant specification cannot be considered as a representative number of species falling within the scope of genus as broadly claimed in instant claims.
                

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-15, 17, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAZOR et al (hereinafter Mazor; Molecular Cancer Therapeutics, 14(12): 2789-2796 (2015); IDS), GUO et al (hereinafter Guo; International Journal of Pharmaceutics, 511: 538-549 (2016); IDS) and Liu et al (hereinafter Liu; Target-specific cytotoxic effects on HER2-expressing cells by the tripartite fusion toxin ZHER2:2891-ABD-PE38X8, including a targeting affibody molecule and half-life extension domain, International Journal of Oncology, 47: 601-609 (2015); IDS).
Mazor et al was published on 6 October 2015 which is more than one year before EFD of instant application (18 September 2017), and therefore it is available as 102(a)(1) art. 
Guo et al was published online on 22 July 2016 which is more than one year before EFD of instant application (18 September 2017), and therefore it is available as 102(a)(1) art. 
Liu et al was published in 2015 which is more than one year before EFD of instant application (18 September 2017), and therefore it is available as 102(a)(1) art. 
Regarding claim 1, 6-8, 14-15 and 19, Mazor teaches structural models of recombinant immunotoxins (RITs; figure 1). Mazor teaches that SS1P consists of a disulfide-stabilized heavy chain and light chain that are covalently linked to a 38-kDa fragment of PE38 (figure 1; VH-VL pair corresponds to “targeting moiety” of instant claim 1).  Mazor teaches that VH is recombinantly conjugated to the toxin fragment, which is composed of domain II (gray) and domain III (yellow)(figure 1A). Mazor teaches that SS1 Fv is conjugated to domain III with GGS linker between the furin cleavage site and domain III (figure 1B; therefore the molecule of figure 1B comprises FCS which is between targeting moiety and domain III of Pseudomonas exotoxin; this configuration corresponds to subpart iii of instant claim 6; GGS linker for instant claim 7 and 8). 
Regarding claim 9-10 and 12-13, Mazor teaches substitution R427A, F443A, L477H, R494A, R505A, and L552E (figure 1C).
Regarding claim 11, Mazor teaches that PE38 is made up of two domains; domain II (amino acid 253-364) …, and domain III (amino acid 395-613) (page 2791, left column, second paragraph). Mazor teaches construct SS1-LR-GGS comprising domain III (amino acid 395-613) (figure 1B), which teaches the claim limitation “PE functional domain III is residues 395-613” in line 14 of claim 11.  Mazor teaches that construct SS1-LR-GGS comprises FCS (figure 1B).  FCS corresponds to residues 274-284 within domain II of PE, and therefore SS1-LR-GGS of Mazor (figure 1B) has a deletion of amino acid residues 253-273 and 285-364 as claimed in line 16 of instant claim 11.
Regarding claim 20, Mazor teaches that SS1P is composed of an antimesothelin dsFv fused to a 38-kDa fragment of PE38 (page 2791, left column, second paragraph).
Regarding claim 21, Mazor teaches SS1 Fv (figure 1B).

However, Mazor does not teach that the molecule comprises albumin binding domain (ABD).
Regarding claim 1, Guo teaches albumin-binding domain fused to the human HER2-specific immunotoxin Z(HER2)-PE38 to extend the circulation time and thus improve the therapeutic outcome of this immunotoxin (abstract). 
Regarding claim 17, Guo teaches that ABD is a 46-amino acid moiety engineered from Streptococcal Protein G (page 539, left column, third paragraph).
One of ordinary skill in the art would be motivated to fuse albumin-binding domain taught by Guo to the immunotoxin taught by Mazor in order to extend the circulation time and thus improve the therapeutic outcome of this immunotoxin.  Since Guo teaches that ABD-Z(HER2)-PE38 has longer serum half-life than Z(HER2)-PE38 while ABD-Z(HER2)-PE38 retains the therapeutic activity of Z(HER2)-PE38, one of ordinary skill in the art would be motivated to fuse ABD to the immunotoxin molecule of Mazor to extend the circulation time and thus improve the therapeutic outcome of the immunotoxin of Mazor.  Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

However, Mazor and Guo do not teach specific configuration which interposes ABD between targeting moiety and PE.
Regarding claims 1 and 11, Liu teaches the immunotoxin construct Z(HER2:2891)-ABD-PE38X8 which interpose ABD between targeting moiety and PE (page 602, right column, first paragraph; figure 1A).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of Mazor, Guo, and Liu to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would be motivated to fuse albumin-binding domain to the immunotoxin of Mazor according to the configuration of TM-ABD-PE as taught by Liu because Liu teaches the immunotoxin is functional in the configuration of TM-ABD-PE.  There would be two possible configurations of ABD in relation to FCS (i.e. TM-ABD-FCS-PE and TM-FCS-ABD-PE).  One of ordinary skill in the art would reasonably recognize the possible configuration of components ABD and FCS as “result-effective variable” and envision “a finite number of identified predictable solutions” (TM-ABD-FCS-PE and TM-FCS-ABD-PE).  Therefore, it would be obvious to one of ordinary skill in the art to try the finite number of identified predictable solutions through routine experimentation.  Making protein construct in the different configuration of components was routine experimentation to one of ordinary skill in the art at the time the claimed invention was filed.  Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 1, 6-17, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAZOR et al, GUO et al, and Liu et al as applied to claims 1, 6-15, 17, and 19-21 above, and further in view of KONTERMANN (Strategies for extended serum half-life of protein therapeutics, Current Opinion in Biotechnology, 22: 868-876 (2011); IDS).
Regarding claims 1, 6-15, 17, and 19-21, teachings of Mazor, Guo and Liu were discussed above.
However, Mazor, Guo and Liu do not teach that ABD is an antibody which specifically binds to serum albumin.
Regarding claim 16, Kontermann teaches that albumin-binding nanobodies, single-domain antibodies, and alternative scaffolds are employed for half-life extension purposes (page 873, right column, second paragraph).  Kontermann teaches that a nanobody specific for mouse albumin was fused to two antagonistic anti-EGFR nanobodies generating a bispecific, trivalent molecule with a molecular mass of approximately 50 kDa.  Binding to albumin increased the half-life from 1 to 44 hours and efficiently delayed outgrowth of EGFR-positive tumors in animal models (page 873, right column, second paragraph).
One of ordinary skill in the art would be motivated to replace ABD of immunotoxin taught by Mazor, Guo and Liu with nanobody binding to albumin because Kontermann teaches that anti-albumin nanobody fused to therapeutic protein increased half-life of the therapeutic protein.  One of ordinary skill in the art would be motivated to make alternative immunotoxin by substituting anti-albumin antibody for ABD of immunotoxin taught by Mazor, Guo and Liu because it was already known in the art that anti-albumin antibody also increases half-life of therapeutic protein as albumin binding peptide does.  Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 1, 6-15, 17, 19-21 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAZOR et al, GUO et al, and Liu et al as applied to claims 1, 6-15, 17, and 19-21 above, and further in view of US2014/0154248A1 (hereinafter US248).
Regarding claims 1, 6-15, 17, and 19-21, teachings of Mazor, Guo and Liu were discussed above.
However, Mazor, Guo and Liu do not teach pharmaceutical composition comprising immunotoxin and pharmaceutically acceptable carrier.
	Regarding claim 26, US248 teaches a chimeric molecule comprising a fusion polypeptide comprising targeting moiety and functional PE domain (claim 1).  US248 teaches a pharmaceutical composition comprising the molecule of claim 1 and a pharmaceutically acceptable excipient (claim 17).
One of ordinary skill in the art would be motivated to provide a pharmaceutical composition comprising the immunotoxin molecule of Mazor, Guo and Liu; and a pharmaceutically acceptable excipient because pharmaceutical composition was well known in the art at the time the application was filed as taught by US248.  Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
In the response filed on 5 April 2022, Applicant argued, “As acknowledged by the Office Action, none of Mazor et al., Guo et al., and Liu et al., alone or taken in any combination, disclose the positional orientations of claim 1 or the order of claim 11. The Office Action relies on one of ordinary skill allegedly having had a reasonable expectation of success in trying different orientations/orders. However, as evidenced by the cited art, expression of constructs was a major concern, and what is claimed was found to possess unexpectedly superior expression” (page 12 of 15).  Applicant further argued, “As evidenced by the state of the art as discussed above, one of ordinary skill in the art would not have had a reasonable expectation of success since one of ordinary skill would have recognized the potential problems associated with expression, including the potential problematic impact on expression due to any re-arrangement of domains.
The inventors of the present invention found that the orientations/order of the domains is very important and impacts expression, where the constructs as claimed provided unexpectedly high expression. Example 2 of the application states at paragraph [0165], “Inserting the ABDs after the Fv and before the 11-amino acid FCS surprisingly produced large amounts of very pure protein (Figure 5, SDS gels) with high yields, based on the amount of starting protein.”
Furthermore, it is respectfully submitted that the Office Action has not considered and afforded sufficient weight to these unexpected results associated with the positional orientations as recited in now-cancelled claims 4 and 5, which have been incorporated into amended claim 1, and the order recited in claim 11.
Based on at least the foregoing, independent claims 1 and 11, and the remaining claims, which depend from claim 1 or 11, are non-obvious over Mazor et al., Guo et al., and Liu et al., alone or taken in any combination. Kontermann and US ’248 do not compensate for the deficiencies of Mazor et al., Guo et al., and Liu et al. as neither Kontermann nor US ‘248 discloses or suggests the claimed positional orientation/order or its relationship with expression” (page 13 of 15).
Applicant's arguments have been fully considered but they are not persuasive.  Applicant pointed out example 2 and argued that the orientations/order of the domains is very important and impacts expression. However, example 2 is comparison among different ABD, not about order of each component in the structure as shown in Figure 4 and Table 1 (page 44 of instant specification). As shown in Figure 4, the difference among constructs LMB-164, LMB-182, LMB-170 and LMB-172 are albumin binding domains ABD-S, ALB1, and MSA21, not the order of each component of the construct.  Furthermore, as evidenced by Figure 4 and 5, LMB-12 and LMB-20 which do not comprise ABD are also successfully expressed.  Therefore, Applicant’s argument that the orientation of the domains impacts expression does not seem to be persuasive.
In addition, as discussed above, Mazor teaches that construct SS1-LR-GGS comprises FCS (figure 1).  FCS corresponds to residues 274-284 within domain II of PE and therefore Mazor teaches FCS located at N-terminus of domain III of PE and the orientation of TM (targeting moiety) – FCS – PE24 (domain III of PE).  As discussed above, Liu teaches the immunotoxin construct Z(HER2:2891)-ABD-PE38X8 which interpose ABD between targeting moiety and PE.  PE38X8 is deimmunized version of PE38 (Liu et al, page 602, right column) and PE38 comprises domain II and domain III of PE. FCS corresponds to residues 274-284 within domain II of PE, as discussed above.  Therefore, Liu teaches the order of TM-ABD-FCS (in domain II of PE)-PE24 (domain III of PE). Thus claimed structure is obvious over Mazor, Guo and Liu.

Conclusion
	No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHEOM-GIL CHEONG/Examiner, Art Unit 1643 
                                                                                                                                                                                                       /JESSICA H ROARK/Primary Examiner, Art Unit 1643